*16MEMORANDUM **
Duane Hudson appeals the 120-month sentence imposed following his guilty plea conviction for conspiracy with intent to distribute marijuana, in violation of 21 U.S.C. §§ 841(a) and (b)(1)(C). We have jurisdiction pursuant to 18 U.S.C. § 3742(a).
Because appellant was sentenced under mandatory Sentencing Guidelines, we remand for further proceedings consistent with United, States v. Ameline, 409 F.3d 1073 (9th Cir.2005) (en banc). See United States v. Moreno-Hernandez, 419 F.3d 906, 916 (9th Cir.2005) (extending Ameline ’s limited remand procedure to eases involving non-constitutional error under United States v. Booker, 543 U.S. 220, 125 S.Ct. 738,160 L.Ed.2d 621 (2005)).
REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.